Citation Nr: 0005129	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a ventral hernia, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for left ankle 
disorder.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1979.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The veterans representative contends that, contrary to 
determinations made by the RO, the claim for an increased 
rating for left knee disability was not properly withdrawn 
and is currently in appellate status.  Withdrawal of an 
appeal may be by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204 (1999).  In the 
present case, the veteran personally filed his notice of 
disagreement and substantive appeal, and the issue of an 
increased rating for the veterans left knee disability was 
withdrawn in December 1997 correspondence from the veterans 
representative, without the veterans express written 
consent.  Accordingly, as the veterans representative 
contended in its December 1999 written brief, the issue of an 
increased rating for left knee disability, currently 
evaluated as 30 percent disabling, is still in appellate 
status. 

The issues of entitlement to an increased rating for left 
knee disability, entitlement to an increased rating for a 
ventral hernia, entitlement to an increased rating for 
lumbosacral strain, entitlement to an increased rating for 
arthritis of the cervical spine, entitlement to an increased 
rating for hypertension, entitlement to a compensable 
evaluation for bilateral hearing loss, and entitlement to 
TDIU are addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  There is no competent medical evidence in support of a 
claim of entitlement to service connection for a heart 
disorder.

2. There is no competent medical evidence in support of a 
claim of entitlement to service connection for a left ankle 
disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for a heart disorder is 
not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he has left ankle disability 
secondary to his service-connected left knee injury, and that 
he incurred current left ankle disability during an inservice 
motor vehicle accident;  and that he has a current heart 
disability, characterized by episodes of rapid heart beats, 
which originated during service.

Service medical records show that the veteran had 
hypertension during service, beginning in approximately 1971.  
He was treated with medication for hypertension.  During the 
veterans September 1979 separation examination, sitting 
blood pressure was noted to be 132/89.  Clinical evaluation 
of the heart and vascular system was not reported.  In an 
August 1979 medical history taken for purposes of the 
September 1979 separation examination, the veteran was noted 
to have hypertension, treated with diozide, inderal, and 
elavil.  The veteran indicated he did not have any history of 
heart trouble.  The veteran did not indicate any history of 
left ankle complaints or treatment.   

During a December 1979 VA examination, the veteran indicated 
that his blood pressure seemed to go up when he was nervous 
and upset.  Upon objective examination, the precordium was 
quiet.  The veteran had normal sinus rhythm.  No murmurs were 
heard.  Heart sounds were normal and his peripheral pulses 
were  strong throughout.  The veteran performed heel and toe 
walking and squatting without any difficulty, and the 
extremities were completely unremarkable.  The diagnoses 
included hypertension, by previous diagnosis, not found at 
present examination.    

VA records of treatment from September 1991 to January 1992 
reflect that the veteran was seen at the hypertension clinic 
and was treated with medications for hypertension.

During an April 1992 VA cardiovascular examination, blood 
pressure was measured at 140/90 sitting, 140/100 lying, and 
138/90 standing.  There was no confirmation of an enlarged 
heart.  The apex beat was not beyond the midclavicular line.  
The examiners diagnoses were hypertension and 
hyperlipidemia.  An April 1994 VA chest X-ray report reflects 
an impression of no gross active infiltrate or cardiomegaly.

A June 1994 letter to the veteran from the United States 
Postal Service reflects that that the veteran was found by a 
medical contract physician to be not qualified for the 
position of Rural Carrier Associate due to limitations and 
restrictions including no heavy lifting over 40 pounds, 
avoidance of repetitive movements, avoidance of prolonged 
standing, sitting or walking, degenerative arthritis of the 
neck, history of lumbar strain, hypertension, and swelling of 
the ankles.

During a July 1994 VA general medical examination, 
examination of the veterans cardiovascular system revealed 
regular sinus rhythm without murmurs or gallops.  Sitting 
pulse was 68, blood pressure was 178/100, and respiration was 
18.  The veteran did not have varicose veins.  No diagnosis 
was offered with respect to the veterans cardiovascular 
condition.

An October 1994 chest X-ray report notes that the heart, 
aorta, and mediastinum were unremarkable in appearance.  The 
reviewing physician stated that if significant pathology was 
present in the veterans chest, it was not reflected on this 
set of film images sufficiently to be reasonably detected at 
this point in time.  The impression was no abnormalities 
detected on this examination.  

VA records of hospitalization for removal of nasal polyps in 
January 1995 reflect a past medical history of nasal polyps 
and hypertension.

VA records of treatment dated in January 1995 include 
examination of the heart. The veteran gave a past medical 
history of angina 5 to 10 years prior during an exercise 
treadmill test, although there was no medical follow-up.  
Upon objective examination, the heart had regular rate and 
rhythm without murmurs, clicks, thrills or rubs.  S1 and S2 
were normal.  No S3 or S4 sounds were noted.  PMI was of 
normal size and at the fourth intercostal space in the 
midclavicular line.  EKG revealed regular sinus rhythm.  With 
respect to the heart, the treating physicians final 
impression was questionable history of angina versus anxiety.

A January 1995 VA chest X-ray report notes that the cardiac 
silhouette was slightly enlarged.  The treating physicians 
impression was borderline cardiomegaly.

During a March 1997 VA orthopedic examination, the veteran 
was noted to have a clinical history of severe degenerative 
joint disease of multiple joints.  Upon X-rays of the 
veterans ankles, there was no evidence of fracture or 
dislocation bilaterally.

During a March 1997 VA examination of the veterans heart, 
objective findings were regular rate and rhythm, without 
murmurs.  Blood pressure was 148/94 sitting, 125/96 lying, 
and 120/90 standing.  The veteran was noted to be taking 
hydrochlorothiazide and captopril.   The heart was not found 
to be enlarged.  There was no apex beat beyond the 
midclavicular line.  The examiners diagnosis was 
hypertension, fair control.  

VA pharmaceutical records dated in June 1997 reflect that the 
veteran was requesting a refill for heart medications.  

During his September 1997 RO hearing, the veteran testified 
that he took medication during service to keep his heart 
beating at a steady pace.  He said that these episodes were a 
separate condition from his hypertension.  He said that he 
still had these symptoms occasionally, and that he had an EKG 
performed as a result.   He said the condition hadnt been 
discussed with any of his doctors for a year, because the EKG 
test results were fine.  With respect to his ankle, the 
veteran described an inservice accident which resulted in a 
knot on his ankle, which now caused him to roll his foot and 
fall.  He indicated that the knot on his ankle was currently 
visible.  He could not recall where or when he had received 
treatment for the condition.  He said that it was suggested 
that he have surgery on the ankle to correct the problem.  He 
indicated that this may have been in August 1995.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In addition to the medical evidence discussed above, the 
Board has reviewed all other medical evidence of record.  The 
Board finds that none of the medical evidence contained in 
the claims file is probative of a current heart or left ankle 
disability, of an inservice ankle or heart disability, or of 
a nexus between an inservice disease or injury and a current 
heart or ankle disability.
 
The Board acknowledges the veterans assertion that he 
currently has left ankle disability as a result of his 
service-connected left knee disability, and that he incurred 
a left ankle injury during service which lasts to this day.  
The Board further acknowledges the veterans contention that 
he has heart disease which originated during service.   
However, competent medical evidence to that effect would be 
required to well ground the veterans claims.  The veteran, 
as a lay person, is not competent to provide medical 
opinions, and his assertions as to medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit.  

In the present case, the veteran is service-connected for 
hypertension, for which he receives medication.  However, 
there is no medical evidence of a current heart disability, 
to include episodes of rapid heart beats, and no medical 
nexus evidence of a link between a current heart 
disability and a disease or injury incurred or aggravated 
during the veteran's period of active service, to include 
hypertension.  Since there is no such competent medical 
evidence, the veterans claim for service connection for a 
heart disability must be denied as not well grounded.  
Caluza;  Epps.

Similarly, there is no medical evidence of a current left 
ankle disability, and no medical nexus evidence of a link 
between a left ankle disability and the veterans service-
connected left knee disability, or of a link between a 
current left ankle disability and an inservice motor vehicle 
accident or any inservice disease or injury.  Accordingly, 
the claim for service connection for a left ankle disability 
must be denied as not well grounded.  Velez;  Caluza;  Epps.


ORDER

Service connection for a heart disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

The veteran contends that his service-connected low back, 
cervical spine, left knee, hypertension, ventral hernia, and 
hearing loss disabilities are more severe than currently 
evaluated.  The veteran further contends that a total rating 
based on individual unemployability due to service-connected 
disability is warranted in this case.  

The most recent VA examinations of the veterans low back, 
cervical spine, and left knee disabilities of record, 
conducted in March 1997, do not include a medical opinion 
regarding functional use, flare-ups, or the extent to which 
the veterans service-connected disabilities affect his 
ability to work and are thus inadequate for rating purposes.

The Board notes that 38 C.F.R. § 4.10 provides that in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems and 38 C.F.R. 
§§ 4.14, 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.   See Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991);  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The most recent VA examinations pertaining to the veterans 
hypertension and bilateral hearing loss were conducted in 
March 1997, and the Board finds that more up-to-date medical 
information concerning the current severity of those 
disabilities is desirable.

There appears to be no VA examination pertaining to the 
veterans ventral hernia conducted within the period of the 
pendency of the veterans claim for an increased rating for 
this disability.

In an informal hearing presentation dated in December 1999, 
the veterans representative requested that the veterans 
appeal be remanded to afford the veteran with a thorough 
contemporaneous examination.  The Board concurs that more 
thorough and more contemporaneous VA examinations are 
required in order to adjudicate the evaluation of the 
veterans service-connected disabilities.

During his September 1997 RO hearing, the veteran indicated 
that he had been approved for Social Security disability 
benefits.  The records underlying that determination may be 
pertinent to the veterans increased rating and TDIU claims 
and should be obtained.

When a veteran alleges that a service connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded, Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), and the Board 
therefore finds that the veterans increased rating claims 
are well grounded.  VA has the duty to assist the veteran in 
the development of facts pertinent to his claims.  38 
U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (1999). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for any 
service connected disability since July 
1997.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder. 

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist in order to determine the 
manifestations of the service-connected 
lumbosacral strain, left knee, and 
cervical spine disabilities.  All 
indicated tests, studies and X-rays 
should be performed.  The orthopedist 
should set forth all objective findings 
regarding these disabilities, including 
complete range of motion measurements.  
The orthopedist should obtain a history 
and note any objective findings regarding 
the following:  functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, arthritis, 
and painful motion or pain with use of 
the low back, left knee and cervical 
spine.  The orthopedist should express an 
opinion concerning whether there would be 
additional limits on functional use on 
repeated use or during flare-ups (if the 
veteran describes flare-ups) and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The 
orthopedist should also address the 
effect of the veterans low back strain, 
cervical spine disability and left knee 
disability on his ability to perform 
routine functions and his ability to 
work. 

Additionally, the veteran should be 
scheduled for VA examinations for all 
other service-connected disabilities, to 
include his ventral hernia, tinnitus, 
hypertension, hearing loss and 
hemorrhoids.  Each examiner should also 
address the effect of the veterans 
service-connected disabilities on his 
ability to perform routine functions and 
his ability to work. 

The claims folder and a separate copy of 
this remand must be made available to the 
examiners prior to the examinations.  The 
examination reports must reflect that the 
physicians reviewed the claims file.

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of the examination.  If the 
reports do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal.  In 
addressing these issues, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Also, the RO should 
consider the provisions of 38 C.F.R. § 
3.321(b)(1), and determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain clarifying medical information. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

